Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 7, 2018

                                    No. 04-18-00363-CR

                                    Steven P. CHERRY,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR6408
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER

        The State’s motion for an extension of time to file its brief is granted. We order the
State’s brief due January 4, 2019.

                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court